COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-368-CV



PHILLIP AMBURN AND ALL OCCUPANTS OF 7220			APPELLANT
 

RAGAN PLACE, THE COLONY, TEXAS
 





V.



HSBC BANK USA, N.A.
	APPELLEE



----------



FROM COUNTY COURT AT LAW NO. 2 OF
 
DENTON COUNTY

------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On September 16, 2008 and September 26, 2008  we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  
See
 Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM





PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.  



DELIVERED:  October 16, 2008.
  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).